THE THIRTEENTH COURT OF APPEALS

                                      13-22-00253-CV


         IN THE INTEREST OF J.R., C.M.R.C., AND D.C., MINOR CHILDREN


                                     On Appeal from the
                       430th District Court of Hidalgo County, Texas
                           Trial Court Cause No. CW-0222-16-J


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

October 6, 2022